FILE COPY




                             IN THE SUPREME COURT OF TEXAS
                                       -- -- -- --


NO. 20-0959

 TENANT LANDLORD
 CONNECTION PROPERTIES LLC                         §
 (D/B/A AND A/K/A HAZELWOOD                        §
                                                                                   Dallas County,
 APARTMENTS), AND BARBARA                          §
 CLARK                                             §
                                                                                     5th District.
 v.                                                §
 MR. DOE AND MRS. DOE,                             §
 INDIVIDUALLY AND AS NEXT
 FRIEND OF JANE DOE



                                                                                      May 7, 2021

        Petitioners' petition for review, filed herein in the above numbered and styled case,
 having been duly considered, is ordered, and hereby is, dismissed.


                                     

        I, BLAKE A. HAWTHORNE, Clerk of the Supreme Court of Texas, do hereby certify
 that the above is a true and correct copy of the orders of the Supreme Court of Texas in the case
 numbered and styled as above, as the same appear of record in the minutes of said Court under
 the date shown.
        It is further ordered that petitioners, TENANT LANDLORD CONNECTION
 PROPERTIES LLC (D/B/A AND A/K/A HAZELWOOD APARTMENTS), AND BARBARA
 CLARK, pay all costs incurred on this petition.
        WITNESS my hand and seal of the Supreme Court of Texas, at the City of Austin, this
 the 7th day of May, 2021.




                                                       Blake A. Hawthorne, Clerk

                                                       By Monica Zamarripa, Deputy Clerk